Citation Nr: 1012952	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Propriety of the reduction of the Veteran's compensation 
benefits due to incarceration.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1969 to December 1985.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 decisional letter of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, 
the Veteran was scheduled for a hearing before a Decision 
Review Officer (DRO) at the RO.  Three days prior to his 
scheduled hearing, the Veteran (through his representative) 
canceled the hearing (due to his incarceration)(he remains 
incarcerated).  

As an initial matter, some discussion of the procedural 
history of the Veteran's claim is necessary to properly 
determine what is before the Board.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the appellant.  In essence, the following sequence is 
required: There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by 
filing an NOD within one year of the date of mailing of 
notice of the RO decision), VA must respond by explaining 
the basis of the decision to the claimant (in the form of a 
SOC), and finally, the appellant, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In a July 2006 statement, the Veteran reported that he was 
incarcerated and requested an apportionment of his VA 
benefits on the behalf of his son, J.S.T.  The Veteran's 
claim for apportionment to J.S.T. was denied in a December 
2007 decisional letter.  In a separate December 2007 letter, 
he was advised that his disability compensation benefits 
were being reduced by the removal of J.S.T., as it had been 
determined that J.S.T. no longer qualified as a proper 
dependent (since he was not enrolled in school, as had been 
reported).  The proposed reduction was implemented by a 
February 2008 decisional letter; the Veteran was advised 
further that an overpayment had been created as a result of 
this reduction.  In the Veteran's VA Form 9, substantive 
appeal in the matter of the propriety of reduction of his 
disability compensation benefits due to incarceration, he 
also objected to the overpayment created by the removal of 
J.S.T. from his award and requested waiver of recovery of 
that amount, $2,043.16.  The matter of the overpayment 
created by the removal of J.S.T. from his award was referred 
to the Committee on Waivers and Compromises, and he was 
notified of their denial by an August 2008 letter.  The 
Veteran did not file an NOD within one year of the date of 
that decision; consequently, the matter of whether the 
Veteran is entitled to a waiver of recovery of overpayment 
of compensation benefits in the calculated amount of 
$2,043.16 created as a result of the removal of J.S.T. from 
his award is not before the Board.

Regarding the Veteran's claim for apportionment to J.S.T., 
in November 2008, he stated he was appealing the December 
2007 decision.  It is not clear what the Veteran is 
appealing as it has been factually determined (and he has 
also conceded, see December 2007 VA Form 21-8960) that 
J.S.T. has not been enrolled in school since August 2005, 
and therefore does not qualify for additional compensation 
as a dependent.  See 38 U.S.C.A. § 104(a); 38 C.F.R. 
§§ 3.403(a)(4), 3.450, 3.667.  Notably, in the Veteran's 
November 2008 statement, he also made statements to the 
effect that his disagreement was based on lay evidence that 
could be described and observed by lay persons, and that the 
"decision previously rendered [did] not address why [he was] 
responsible for this claim."  Therefore, the Board does not 
have jurisdiction over the matter of the Veteran's claim for 
apportionment to J.S.T., and it is referred to the Agency of 
Original Jurisdiction (AOJ) for clarification and any 
appropriate action.

Regarding the overpayment in the amount of $34,019.21, 
created as a result of the reduction in the Veteran's 
compensation benefits due to incarceration, the Board notes 
that the Veteran has (in December 2007 and in June 2008) 
requested a waiver of recovery of this amount, arguing that 
it was not his fault that the overpayment was created as he 
had timely notified VA of his incarceration.  In the April 
2008 SOC, the Veteran was advised that his request for a 
waiver of the debts created by the reductions in his 
benefits was not being addressed in the SOC, but would be 
referred to VA's Committee on Waivers and Compromises for a 
decision.  The record shows that his request for a waiver of 
the debts were referred to the Committee on Waivers and 
Compromises in August 2008.  As was noted above, the 
Committee denied a waiver of recovery for the overpayment 
(in the amount of $2,043.16) created by additional benefits 
paid for J.S.T.  The Committee then gratuitously added at 
the end of their decision that a waiver of recovery for the 
overpayment (in the amount of $34,019.21) created by the 
Veteran's incarceration was also being denied (without 
offering an explanation for this decision).  This is not a 
merit-based determination on his request for a waiver of the 
$34,019.21 indebtedness nor has it been further developed.  
Accordingly, the Board finds that the issue of whether the 
Veteran is entitled to a waiver of recovery of overpayment 
of compensation benefits in the calculated amount of 
$34,019.21 (created as a result of the reduction of his 
benefits due to incarceration) has been raised by the 
record, but has not been adjudicated by the AOJ.  The Board 
does not have jurisdiction over this matter, and it is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. On April 20, 2006, the Veteran was incarcerated in the 
Texas prison system for conviction of a felony; the term of 
his incarceration exceeded 60 days.

2. In June 2007, the Veteran was notified of the proposed 
reduction of his compensation benefits due to incarceration, 
of possible dependents' rights to apportionment, and of the 
possible resumption of benefits upon his release from 
incarceration; he was afforded 60 days to submit additional 
evidence before the RO reduced the payment amount in August 
2007.

3. The Veteran's 61st day following his first full day of 
incarceration was June 20, 2006; effective such date, his 
100 percent rate of compensation payments was reduced to the 
10 percent rate of compensation payable under 38 U.S.C.A. 
§ 1114(a).





CONCLUSION OF LAW

The reduction of the Veteran's compensation benefits to the 
10 percent rate, effective from June 20, 2006, due to his 
incarceration for a felony conviction was proper.  
38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.103, 3.105, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the 
instant appeal, there is no dispute as to the relevant facts 
and the law is controlling.  Because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Furthermore, the issue here does not arise from the receipt 
of a "substantially complete application" from the appellant 
under 38 U.S.C.A. § 5103(a), but rather, arises by action of 
law under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans.  Consequently, 
the VCAA does not apply to this appeal, and further 
discussion of compliance with the VCAA is not required.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State, local or other penal institution or 
correctional facility for a period in excess of 60 days for 
conviction of a felony will not be paid compensation in 
excess of that amount specified in 38 C.F.R. § 3.665(d) 
beginning on the 61st day of incarceration.  38 U.S.C.A. 
§ 5313(a)(1); 38 C.F.R. §  3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid 
an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. §  3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  Id.

VA must notify the veteran that his benefits are subject to 
reduction due to his incarceration, of the rights of 
dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit 
evidence for the purpose of showing that the adverse action 
should not be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

In a statement received in July 2006, the Veteran indicated 
that he was incarcerated in the Texas Department of 
Corrections (and requested payment at the 10 percent rate).  
In December 2006, VA was notified by the VA and Social 
Security Administration Prisoner Computer Match that the 
Veteran had been incarcerated at a county prison since April 
20, 2006, and at a state prison since May 8, 2006.  A search 
conducted in May 2007 of the Texas Department of Criminal 
Justice offender information database showed that the 
Veteran had been convicted of a felony offense.  His 
sentence date was April 20, 2006, and he was not projected 
to be released until March 5, 2011.  Notably, the Veteran 
has not disputed that he was incarcerated beginning on April 
20, 2006.

A June 2007 letter notified the Veteran of the proposed 
reduction of disability compensation benefits due to 
incarceration, any dependents' rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.

In August 2007, the Veteran's benefits were reduced to an 
amount equivalent to the 10 percent rate effective from June 
20, 2006, the 61st day of incarceration; he does not 
contend, nor does the evidence show, that the conviction has 
been overturned.  .  The reduction of benefits was mandated 
by governing law and regulation, and was implemented in 
accordance with governing regulation.  Accordingly, the 
reduction of the Veteran's compensation benefits due to 
incarceration was proper.  See  38 U.S.C.A. § 5313; 
38 C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the "benefit of the doubt" doctrine is not for 
application.  38 U.S.C.A. § 5107(b).

[It is once again noteworthy that the Veteran's request for 
waiver of recovery of the indebtedness created by the 
retroactive reduction due to his incarceration is not before 
the Board at this time.  As was noted in the Introduction, 
this matter is being referred to the RO for appropriate 
action.  It will before the Board only be if, after an 
adverse decision, he initiates an appeal by timely filing a 
NOD, and perfects the appeal by timely filing a substantive 
appeal after an SOC is furnished.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.]


ORDER

The appeal challenging the propriety of the reduction of the 
Veteran's compensation benefits due to incarceration is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


